5(&200(1'(' )25 )8//7(;7 38%/,&$7,21
            3XUVXDQW WR 6L[WK &LUFXLW 5XOH 

    (/(&7521,& &,7$7,21  )(' $SS 3 WK &LU
                )LOH 1DPH DS




81,7('67$7(6&28572)$33($/6
              )257+(6,;7+&,5&8,7
                BBBBBBBBBBBBBBBBB


*$5< : 526(                      ;
         3ODLQWLII$SSHOODQW       
                                    
                                      1R
             Y                     
                                     !
                                    
52%(57 ) 67(3+(16                 
LQGLYLGXDOO\DQGLQKLVRIILFLDO 
FDSDFLW\DV6HFUHWDU\RIWKH        
-XVWLFH&DELQHW                    
&RPPRQZHDOWKRI.HQWXFN\           
                                    
           'HIHQGDQW$SSHOOHH 
                                    
                                   1
       $SSHDOIURPWKH8QLWHG6WDWHV'LVWULFW&RXUW
     IRUWKH(DVWHUQ'LVWULFWRI.HQWXFN\DW)UDQNIRUW
     1R²-RVHSK0+RRG'LVWULFW-XGJH
                $UJXHG0DUFK
            'HFLGHGDQG)LOHG-XQH
%HIRUH1255,66,/(5DQG*,/0$1&LUFXLW-XGJHV




                             
     5RVHY6WHSKHQV                              1R

                     BBBBBBBBBBBBBBBBB
                          &2816(/
$5*8('%HUQDUG3DIXQGD3$)81'$/$:2)),&(6
/H[LQJWRQ .HQWXFN\ IRU $SSHOODQW  6KHU\O * 6Q\GHU
)5267 %52:1 	 72'' /RXLVYLOOH .HQWXFN\ IRU
$SSHOOHH21%5,()%HUQDUG3DIXQGD3$)81'$/$:
2)),&(6/H[LQJWRQ.HQWXFN\IRU$SSHOODQW 6KHU\O*
6Q\GHU 'DYLG / +RVNLQV )5267 %52:1 	 72''
/RXLVYLOOH.HQWXFN\IRU$SSHOOHH
                     BBBBBBBBBBBBBBBBB
                         23,1,21
                     BBBBBBBBBBBBBBBBB
  $/$1(1255,6&LUFXLW-XGJH3ODLQWLII*DU\:5RVH
DSSHDOVWKHGLVWULFWFRXUW¶VJUDQWRIVXPPDU\MXGJPHQWIRU
GHIHQGDQW5REHUW)6WHSKHQVLQWKLV86&DFWLRQ
3ODLQWLII DUJXHV WKDW KLV WHUPLQDWLRQ IURP WKH SRVLWLRQ RI
&RPPLVVLRQHURIWKH.HQWXFN\6WDWH3ROLFHYLRODWHVWKH)LUVW
$PHQGPHQW RI WKH 8QLWHG 6WDWHV &RQVWLWXWLRQ DQG WKH
.HQWXFN\ :KLVWOHEORZHU $FW .56 &KDSWHU   )RU WKH
UHDVRQVGLVFXVVHGEHORZZHDIILUPWKHGLVWULFWFRXUW¶VJUDQW
RIVXPPDU\MXGJPHQWIRUGHIHQGDQW
                                ,
  3ODLQWLIIZDVDSSRLQWHGWRWKHSRVLWLRQRI&RPPLVVLRQHURI
WKH.HQWXFN\6WDWH3ROLFHLQDQGZDVHPSOR\HGLQWKLV
SRVLWLRQ XQWLO $XJXVW  ZKHQ KH ZDV WHUPLQDWHG E\
GHIHQGDQW WKH 6HFUHWDU\ RI .HQWXFN\¶V -XVWLFH &DELQHW
3ODLQWLII¶V WHUPLQDWLRQ UHVXOWHG IURP D GLVSXWH EHWZHHQ
KLPVHOI DQG GHIHQGDQW RYHU KLV UHIXVDO WR ZLWKGUDZ D
PHPRUDQGXPZKLFKKHKDGVXEPLWWHGWRGHIHQGDQWDQGWKH
JRYHUQRURI.HQWXFN\DQQRXQFLQJKLVGHFLVLRQWRHOLPLQDWH
3DW 6LPSVRQ¶V SRVLWLRQ DV GHSXW\ SROLFH FRPPLVVLRQHU
6LPSVRQ ZDV SURPRWHG WR WKH SRVLWLRQ RI GHSXW\
FRPPLVVLRQHUE\SODLQWLIIDWWKHUHTXHVWRIWKHJRYHUQRULQ

1R                                5RVHY6WHSKHQV         

   7KH PHPRUDQGXP FRQWDLQV D OHQJWK\ GHVFULSWLRQ RI
GLVUXSWLYH DQG LQHIILFLHQW DFWLRQV WDNHQ E\ 6LPSVRQ DQG
DQQRXQFHV SODLQWLII¶V GHFLVLRQ WR DEROLVK WKH SRVLWLRQ RI
GHSXW\ FRPPLVVLRQHU DQG UHDVVLJQ 6LPSVRQ WR D ORZHU
UDQNLQJSRVLWLRQDVDUHVXOWRIKLVFRQGXFW7KHPHPRUDQGXP
LQFOXGHVDOOHJDWLRQVWKDW6LPSVRQLQWHUIHUHGZLWKKLULQJDQG
GLVFLSOLQDU\ GHFLVLRQV WKDW KH DXWKRUL]HG XQQHFHVVDU\ DQG
ZDVWHIXOHTXLSPHQWSXUFKDVHVWKDWKHUHTXHVWHGXQQHFHVVDU\
WUDQVIHUV RI SHUVRQQHO DQG WKDW KH VSUHDG UXPRUV WKDW WKH
JRYHUQRULQWHQGHGWRILUHSODLQWLIIDQGDQRWKHURIILFHU
   ,QKLVGHSRVLWLRQSODLQWLIIDFNQRZOHGJHGWKDWKHZURWHWKH
PHPRUDQGXPLQKLVRIILFLDOFDSDFLW\DVFRPPLVVLRQHUDQG
WKDW KH LQFOXGHG WKH GHWDLOHG DOOHJDWLRQV DJDLQVW 6LPSVRQ
SULPDULO\DVEDFNJURXQGLQIRUPDWLRQWRVXSSRUWKLVGHFLVLRQ
WRHOLPLQDWH6LPSVRQ¶VSRVLWLRQ)XUWKHUPRUHSODLQWLIIVWDWHG
WKDWWKH³RSHUDWLYHSDUDJUDSK´RIWKHPHPRUDQGXPZDVRQ
SDJH WKUHH ZKHUH KH VWDWHG KLV LQWHQWLRQ WR HOLPLQDWH
6LPSVRQ¶VSRVLWLRQ
  3ODLQWLIIILOHGVXLWDJDLQVWGHIHQGDQWWKH-XVWLFH&DELQHW
DQG WKH &RPPRQZHDOWK RI .HQWXFN\ DOOHJLQJ WKDW KLV
GLVFKDUJHYLRODWHG86&DQG86&DV
ZHOODVSURYLVLRQVRIWKH.HQWXFN\:KLVWOHEORZHU$FW7KH
GLVWULFW FRXUW JUDQWHG GHIHQGDQWV¶ PRWLRQ WR GLVPLVV ZLWK
UHVSHFW WR SODLQWLII¶V   FODLPV ILQGLQJ WKDW SODLQWLII
IDLOHG WR VWDWH D FODLP XQGHU WKDW VWDWXWH  7KH FRXUW DOVR
GLVPLVVHGPRVWRISODLQWLII¶VFODLPVDJDLQVWGHIHQGDQWV
LQWKHLURIILFLDOFDSDFLWLHVEHFDXVHWKRVHFODLPVZHUHEDUUHG
E\WKH(OHYHQWK$PHQGPHQW)LQDOO\WKHFRXUWUHIXVHGWR
H[HUFLVHVXSSOHPHQWDOMXULVGLFWLRQRYHUSODLQWLII¶VVWDWHODZ
FODLP EHFDXVH WKH VWDWH VWDWXWH GLG QRW ZDLYH WKH VWDWH¶V
VRYHUHLJQLPPXQLW\IURPVXLWLQIHGHUDOFRXUW$VDUHVXOW
SODLQWLII¶V RQO\ UHPDLQLQJ FODLPV ZHUH WKH   FODLPV
DJDLQVWGHIHQGDQWIRULQMXQFWLYHUHOLHILQGHIHQGDQW¶VRIILFLDO
FDSDFLW\DQGIRUPRQHWDU\DQGLQMXQFWLYHUHOLHILQGHIHQGDQW¶V
LQGLYLGXDOFDSDFLW\
  'HIHQGDQW PRYHG IRU VXPPDU\ MXGJPHQW RQ SODLQWLII¶V
UHPDLQLQJ FODLPV DUJXLQJ WKDW WKH PHPRUDQGXP ZDV QRW
      5RVHY6WHSKHQV                               1R       1R                               5RVHY6WHSKHQV       

SURWHFWHGVSHHFKXQGHUWKH)LUVW$PHQGPHQW7KHGLVWULFW               UHDGDVSHUPLWWLQJWKHP:HDJUHHZLWKWKHGLVWULFWFRXUWWKDW
FRXUWJUDQWHGVXPPDU\MXGJPHQWIRUGHIHQGDQWILQGLQJWKDW              WKHODQJXDJHRIWKHDFWGRHVQRWZDLYHWKHVWDWH¶VLPPXQLW\
WKH PHPRUDQGXP ZDV QRW HQWLWOHG WR )LUVW $PHQGPHQW               IURPVXLWLQIHGHUDOFRXUWXQGHUWKH(OHYHQWK$PHQGPHQW
SURWHFWLRQ EHFDXVH LW GLG QRW DGGUHVV D PDWWHU RI SXEOLF
FRQFHUQ3ODLQWLIIDSSHDOVERWKWKHFRXUW¶VJUDQWRIVXPPDU\             7KH VWDWXWH DW LVVXH SURYLGHV WKDW HPSOR\HHV DOOHJLQJ
MXGJPHQWZLWKUHVSHFWWRKLVFODLPVDQGWKHFRXUW¶V              YLRODWLRQVRIWKHDFWPD\EULQJDFLYLODFWLRQIRULQMXQFWLYHRU
UHIXVDOWRH[HUFLVHVXSSOHPHQWDOMXULVGLFWLRQRYHUKLVVWDWHODZ        SXQLWLYHGDPDJHV.567KHVWDWXWHVSHFLILHV
FODLP                                                                  WKDW
                                 ,,                                      7KH DFWLRQ PD\ EH ILOHG LQ WKH &LUFXLW &RXUW IRU WKH
                                                                          FRXQW\ZKHUHWKHDOOHJHGYLRODWLRQRFFXUUHGWKHFRXQW\
  :HUHYLHZDGLVWULFWFRXUW¶VJUDQWRIVXPPDU\MXGJPHQWGH               ZKHUHWKHFRPSODLQDQWUHVLGHVRUWKHFRXQW\ZKHUHWKH
QRYR6HH8QLWHG1DW¶O,QV&RY667)LWQHVV&RUS                SHUVRQDJDLQVWZKRPWKHFLYLOFRPSODLQWLVILOHGUHVLGHV
)G   WK &LU   6XPPDU\ MXGJPHQW LV              RUKDVKLVSULQFLSDOSODFHRIEXVLQHVV
DSSURSULDWH ZKHUH ³WKH SOHDGLQJV GHSRVLWLRQV DQVZHUV WR
LQWHUURJDWRULHV DQG DGPLVVLRQV RQ ILOH WRJHWKHU ZLWK WKH       .56    ³>,@Q RUGHU IRU D VWDWH VWDWXWH RU
DIILGDYLWVLIDQ\VKRZWKDWWKHUHLVQRJHQXLQHLVVXHDVWRDQ\       FRQVWLWXWLRQDO SURYLVLRQ WR FRQVWLWXWH D ZDLYHU RI (OHYHQWK
PDWHULDO IDFW DQG WKDW WKH PRYLQJ SDUW\ LV HQWLWOHG WR D      $PHQGPHQWLPPXQLW\LWPXVWVSHFLI\WKH6WDWH¶VLQWHQWLRQWR
MXGJPHQWDVDPDWWHURIODZ´)HG5&LY3F                   VXEMHFW LWVHOI WR VXLW LQ IHGHUDO FRXUW´  $WDVFDGHUR 6WDWH
                                                                        +RVSLWDO Y 6FDQORQ  86    HPSKDVLV
    $ $QDO\WLFDO)UDPHZRUNRIWKH)LUVW$PHQGPHQW&ODLP                RULJLQDO7KHUHIRUHWKLVODQJXDJHZKLFKVSHFLILFDOO\ZDLYHV
                                                                        .HQWXFN\¶V VRYHUHLJQ LPPXQLW\ RQO\ LQ LWV RZQ FRXUWV LV
  ,Q&RQQLFNY0H\HUV86WKH6XSUHPH                LQVXIILFLHQWWRZDLYHWKHVWDWH¶VLPPXQLW\IURPVXLWLQIHGHUDO
&RXUWHVWDEOLVKHGDWZRSDUWLQTXLU\IRUGHWHUPLQLQJZKHQWKH           FRXUW
GLVFKDUJHRIDSXEOLFHPSOR\HHYLRODWHVWKH)LUVW$PHQGPHQW
7KH WKUHVKROG TXHVWLRQ LV ZKHWKHU WKH HPSOR\HH¶V ³VSHHFK                                        ,,,
PD\EHIDLUO\FKDUDFWHUL]HGDVFRQVWLWXWLQJVSHHFKRQDPDWWHU
RISXEOLFFRQFHUQ´'DPEURWY&HQWUDO0LFKLJDQ8QLY                )RUWKHUHDVRQVVWDWHGDERYHWKHGLVWULFWFRXUW¶VJUDQWRI
)G   WK &LU  LQWHUQDO FLWDWLRQV DQG         VXPPDU\MXGJPHQWIRUGHIHQGDQWLVDIILUPHG
TXRWDWLRQVRPLWWHG,IWKHVSHHFKUHODWHVWRDPDWWHURISXEOLF
FRQFHUQWKHQWKHFRXUWHPSOR\VWKHEDODQFLQJWHVWRXWOLQHGLQ
3LFNHULQJ Y %RDUG RI (GXFDWLRQ  86   WR
GHWHUPLQHLIWKHHPSOR\HH¶VIUHHVSHHFKLQWHUHVWVRXWZHLJKWKH
HIILFLHQF\ LQWHUHVWV RI WKH JRYHUQPHQW DV DQ HPSOR\HU
'DPEURW)GDW
   7KHGLVWULFWFRXUWIRXQGWKDWWKHPHPRUDQGXPLQWKLVFDVH
GLGQRWUHODWHWRDPDWWHURISXEOLFFRQFHUQDQGWKHUHIRUHGLG
QRWUHDFKWKHVHFRQGVWHSRIWKLVDQDO\VLV7KHFRXUWEDVHGLWV
GHWHUPLQDWLRQRQWKUHHIDFWRUVWKHPHPRUDQGXPGLGQRW
DOOHJH DQ\ LOOHJDO DFWLYLW\  SODLQWLII QHYHU DWWHPSWHG WR
    5RVHY6WHSKHQV                                 1R       1R                              5RVHY6WHSKHQV        

7KHFRPPLVVLRQHULVLQYHVWHGZLWKWKHGLVFUHWLRQDU\             PDNHWKHDOOHJDWLRQVSXEOLFDQGPRVWRIWKHDOOHJDWLRQV
DXWKRULW\ WR DPRQJ RWKHU WKLQJV HVWDEOLVK ORFDO SROLFH          FRQFHUQHGGHFLVLRQVPDGHSULRUWRWKHWLPHZKHQWKHFRQIOLFW
KHDGTXDUWHUV .56   DSSRLQW DQG SURPRWH              EHWZHHQSODLQWLIIDQG6LPSVRQDURVH:HGRQRWH[SUHVVDQ
RIILFHUV .56   DQG DGRSW DQG UHSHDO UXOHV            RSLQLRQRQZKHWKHUWKHGLVWULFWFRXUWFRUUHFWO\GHWHUPLQHGWKDW
JRYHUQLQJ WKH FRQGXFW RI RIILFHUV DQG WKH RSHUDWLRQ RI WKH      WKHPHPRUDQGXPGLGQRWDGGUHVVDPDWWHURISXEOLFFRQFHUQ
GHSDUWPHQW.567KHFDELQHWOHYHOGHVLJQDWLRQ               EHFDXVHDVH[SODLQHGEHORZLQWKHVLWXDWLRQSUHVHQWHGE\WKLV
DQG EURDG UDQJH RI GLVFUHWLRQDU\ DXWKRULW\ JUDQWHG XQGHU          FDVHWKH3LFNHULQJEDODQFHIDYRUVWKHJRYHUQPHQWDVDPDWWHU
.HQWXFN\ODZWRWKHSROLFHFRPPLVVLRQHUGHPRQVWUDWHWKDW                 RIODZ
SODLQWLIIXQTXHVWLRQDEO\RFFXSLHGDFDWHJRU\RQHSRVLWLRQ
                                                                            ,Q&RQQLFNWKH&RXUWIDVKLRQHGDIUDPHZRUNIRUSURWHFWLQJ
  7KHILQDOVWHSLQRXUDQDO\VLVLVGHWHUPLQLQJZKHWKHUWKH              WKHSULQFLSOHWKDWWKHJRYHUQPHQW³FDQQRWFRQGLWLRQSXEOLF
PHPRUDQGXP DGGUHVVHG SROLWLFDO RU SROLF\UHODWHG LVVXHV            HPSOR\PHQW RQ D EDVLV WKDW LQIULQJHV WKH HPSOR\HH¶V
7KLVLQTXLU\LVDOVRHDVLO\VDWLVILHGLQWKLVFDVH$VSODLQWLII        FRQVWLWXWLRQDOO\SURWHFWHGLQWHUHVWLQIUHHGRPRIH[SUHVVLRQ´
KLPVHOI DFNQRZOHGJHG LQ KLV GHSRVLWLRQ WKH ³RSHUDWLYH             86DWZKLOHVWLOOSHUPLWWLQJWKHJRYHUQPHQWVRPH
SDUDJUDSK´RIWKHPHPRUDQGXPZDVWKHDQQRXQFHPHQWWKDW                   OHHZD\ZKHQLWDFWVLQLWVUROHDVDQHPSOR\HUWRRSHUDWHDQ
KH LQWHQGHG WR HOLPLQDWH WKH SRVLWLRQ RI GHSXW\ SROLFH           HIILFLHQWZRUNSODFH,QDVHSDUDWHOLQHRIFDVHVGHDOLQJZLWK
FRPPLVVLRQHUDQGGHPRWH6LPSVRQ0RUHRYHUWKHEXONRI                  WKH)LUVW$PHQGPHQWULJKWVRISXEOLFHPSOR\HHVWKH&RXUW
WKHPHPRUDQGXPFRQFHUQHG6LPSVRQ¶VSHUIRUPDQFHLQWKDW                   DOVRKDVUHFRJQL]HGWKDWWKHJRYHUQPHQWKDVDVHSDUDWHEXW
SRVLWLRQDQGWKHSUREOHPVWKDWKLVDSSRLQWPHQWDQGDFWLRQV               UHODWHG LQWHUHVW LQ VHFXULQJ HPSOR\HHV ZKR ZLOO OR\DOO\
KDGFUHDWHGZLWKLQWKHSROLFHIRUFH$OORIWKHVHLVVXHVDUH            LPSOHPHQWWKHSROLFLHVRILWVGHPRFUDWLFDOO\HOHFWHGRIILFLDOV
FOHDUO\ UHODWHG WR SROLFH GHSDUWPHQW SROLFLHV DQG WKH             (OURGY%XUQV  86VWDWLQJWKDWWKH
PHPRUDQGXP WKXV ILWV HDVLO\ ZLWKLQ WKH VFRSH RI WKH              SROLWLFDOO\ OR\DO HPSOR\HHV DUH QHFHVVDU\ ³WR WKH HQG WKDW
H[FHSWLRQ                                                               UHSUHVHQWDWLYH JRYHUQPHQW QRW EH XQGHUFXW E\ WDFWLFV
                                                                         REVWUXFWLQJ WKH LPSOHPHQWDWLRQ RI SROLFLHV RI WKH QHZ
  ,QOLJKWRIWKHIRUHJRLQJDQDO\VLVZHKROGWKDWWKHGLVWULFW          DGPLQLVWUDWLRQ SROLFLHV SUHVXPDEO\ VDQFWLRQHG E\ WKH
FRXUWGLGQRWHUULQJUDQWLQJVXPPDU\MXGJPHQWIRUGHIHQGDQW             HOHFWRUDWH´$OWKRXJKWKH&RXUWGHWHUPLQHGWKDWSROLWLFDO
ZLWKUHVSHFWWRSODLQWLII¶VFODLPVEHFDXVHSODLQWLII¶V            SDWURQDJHGLVPLVVDOVQRUPDOO\YLRODWHWKH)LUVW$PHQGPHQW
VSHHFKZDVQRWSURWHFWHGXQGHUWKH)LUVW$PHQGPHQW                     LQ WKLV OLQH RI FDVHV LW DOVR FUHDWHG WKH H[FHSWLRQ WKDW
                                                                         WHUPLQDWLRQ RI SXEOLF HPSOR\HHV LQ SROLF\PDNLQJ RU
  & 6WDWH/DZ&ODLP                                                     FRQILGHQWLDOSRVLWLRQVPD\EHEDVHGVROHO\RQWKHLUSROLWLFDO
                                                                         DIILOLDWLRQZLWKRXWYLRODWLQJWKH)LUVW$PHQGPHQW,G%UDQWL
  7KH ILQDO LVVXH LQ WKLV FDVH LV ZKHWKHU WKH GLVWULFW FRXUW   Y)LQNHO86
HUUHGLQUHIXVLQJWRH[HUFLVHVXSSOHPHQWDOMXULVGLFWLRQRYHU
SODLQWLII¶V FODLP XQGHU WKH .HQWXFN\ :KLVWOHEORZHU $FW              7KH&RXUWKDVQRWDGGUHVVHGWKHTXHVWLRQRIZKHWKHUWKH
.56&KDSWHU7KHGLVWULFWFRXUWFRQFOXGHGWKDWLWODFNHG           (OURG%UDQWL H[FHSWLRQ DSSOLHV WR WKH VLWXDWLRQ ZKHUH D
MXULVGLFWLRQRYHUWKLVFODLPEHFDXVHWKHODQJXDJHRIWKHDFW             SROLF\PDNLQJRUFRQILGHQWLDOHPSOR\HHLVGLVFKDUJHGRQWKH
RQO\ ZDLYHG .HQWXFN\¶V VRYHUHLJQ LPPXQLW\ IRU FODLPV
EURXJKW LQ VWDWH FRXUW WKXV UHWDLQLQJ WKH VWDWH¶V (OHYHQWK
$PHQGPHQWLPPXQLW\IURPVXLWLQIHGHUDOFRXUW3ODLQWLII
DUJXHV WKDW WKH ODQJXDJH RI WKH DFW GRHV QRW VSHFLILFDOO\
SUHFOXGH DFWLRQV LQ IHGHUDO FRXUW DQG WKHUHIRUH VKRXOG EH
         5RVHY6WHSKHQV                                     1R         1R                              5RVHY6WHSKHQV      

EDVLVRIDFWXDOVSHHFKUDWKHUWKDQSROLWLFDODIILOLDWLRQ7KH                      GHPRQVWUDWH WKDW SDUW\ DIILOLDWLRQ LV DQ DSSURSULDWH
TXHVWLRQLVDOVRRQHRIILUVWLPSUHVVLRQLQWKLVFLUFXLW:HKROG                    UHTXLUHPHQWIRUWKHHIIHFWLYHSHUIRUPDQFHRIWKHSXEOLF
WKDWWKHH[FHSWLRQGRHVDSSO\LQWKLVVLWXDWLRQDQGDGRSWWKH                        RIILFHLQYROYHG
UXOH WKDW ZKHUH D FRQILGHQWLDO RU SROLF\PDNLQJ SXEOLF
HPSOR\HHLVGLVFKDUJHGRQWKHEDVLVRIVSHHFKUHODWHGWRKLV                        86 DW   7KLV FLUFXLW KDV RXWOLQHG IRXU JHQHUDO
SROLWLFDO RU SROLF\ YLHZV WKH 3LFNHULQJ EDODQFH IDYRUV WKH                FDWHJRULHVRISRVLWLRQVWKDWVDWLVI\WKLVVWDQGDUG
JRYHUQPHQWDVDPDWWHURIODZ
                                                                                     &DWHJRU\2QHSRVLWLRQVVSHFLILFDOO\QDPHGLQUHOHYDQW
   7KUHHGLVWLQFWDSSURDFKHVKDYHHPHUJHGDPRQJWKHIHGHUDO                          IHGHUDO VWDWH FRXQW\ RU PXQLFLSDO ODZ WR ZKLFK
FRXUWVRIDSSHDOWKDWKDYHDGGUHVVHGWKHTXHVWLRQRIKRZWR                          GLVFUHWLRQDU\DXWKRULW\ZLWKUHVSHFWWRWKHHQIRUFHPHQWRI
GHDOZLWKVLWXDWLRQVZKHUHERWKWKH&RQQLFNDQG(OURG%UDQWL                         WKDW ODZ RU WKH FDUU\LQJ RXW RI VRPH RWKHU SROLF\ RI
OLQHVRIFDVHVSRWHQWLDOO\DSSO\7KHILUVWDSSURDFKZKLFKKDV                     SROLWLFDOFRQFHUQLVJUDQWHG
EHHQDGRSWHGE\WKH6HFRQG&LUFXLWOLPLWVWKHDSSOLFDWLRQRI                        &DWHJRU\7ZRSRVLWLRQVWRZKLFKDVLJQLILFDQWSRUWLRQ
WKH(OURG%UDQWLH[FHSWLRQWRHPSOR\PHQWGHFLVLRQVWKDWDUH                          RIWKHWRWDOGLVFUHWLRQDU\DXWKRULW\DYDLODEOHWRFDWHJRU\
EDVHGVROHO\RQSROLWLFDODIILOLDWLRQ6HH/HZLVY&RZHQ                      RQHSRVLWLRQKROGHUVKDVEHHQGHOHJDWHGRUSRVLWLRQVQRW
)GG&LU:KLOHWKH6HFRQG&LUFXLWKDV                          QDPHGLQODZSRVVHVVLQJE\YLUWXHRIWKHMXULVGLFWLRQ¶V
UHFRJQL]HGWKDWWKHJRYHUQPHQW¶VLQWHUHVWLQWHUPLQDWLQJDQ                          SDWWHUQ RU SUDFWLFH WKH VDPH TXDQWXP RU W\SH RI
HPSOR\HH QHFHVVDULO\ LQFUHDVHV ZKHUH WKDW HPSOR\HH LV D                       GLVFUHWLRQDU\DXWKRULW\FRPPRQO\KHOGE\FDWHJRU\RQH
                                                                                     SRVLWLRQVLQRWKHUMXULVGLFWLRQV
                                                                                     &DWHJRU\ 7KUHH FRQILGHQWLDO DGYLVRUV ZKR VSHQG D
                                                                                     VLJQLILFDQW SRUWLRQ RI WKHLU WLPH RQ WKH MRE DGYLVLQJ
                                                                                    FDWHJRU\RQHRUFDWHJRU\WZRSRVLWLRQKROGHUVRQKRZWR
       7KH &RXUW KDV QRW GLUHFWO\ DGGUHVVHG WKLV LVVXH          +RZHYHU LQ

O’Hare Truck Serv., Inc. v. City of Northlake, Ill., 518 U.S. 712 (1996),            H[HUFLVH WKHLU VWDWXWRU\ RU GHOHJDWHG SROLF\PDNLQJ
LW LPSOLHG WKDW WKH 3LFNHULQJ EDODQFH PD\ DSSO\ LQ ³PL[HG´ FDVHV VXFK DV             DXWKRULW\RURWKHUFRQILGHQWLDOHPSOR\HHVZKRFRQWURO
WKLV RQH
                                                                                     WKH OLQHV RI FRPPXQLFDWLRQ WR FDWHJRU\ RQH SRVLWLRQV
      A reasonableness analysis will also accommodate those many
                                                                                     FDWHJRU\WZRSRVLWLRQVRUFRQILGHQWLDODGYLVRUV
      cases, perhaps including the one before us, where specific                     &DWHJRU\ )RXU SRVLWLRQV WKDW DUH SDUW RI D JURXS RI
      instances of the employee’s speech or expression, which require                SRVLWLRQV ILOOHG E\ EDODQFLQJ RXW SROLWLFDO SDUW\
      balancing in the Pickering context, DUH LQWHUPL[HG ZLWK D                      UHSUHVHQWDWLRQ RU WKDW DUH ILOOHG E\ EDODQFLQJ RXW
      SROLWLFDO DIILOLDWLRQ UHTXLUHPHQW   ,Q WKRVH FDVHV WKH EDODQFLQJ             VHOHFWLRQV PDGH E\ GLIIHUHQW JRYHUQPHQWDO DJHQWV RU
      3LFNHULQJ PDQGDWHV ZLOO EH LQHYLWDEOH                                         ERGLHV
   86   DW      2¶+DUH    KHOG    WKDW   WKH   JRYHUQPHQW   FRXOG   QRW
                                                                                   0F&ORXG Y 7HVWD  )G   WK &LU 
                                                                                   IRRWQRWHVRPLWWHG$QH[DPLQDWLRQRIWKHDXWKRULW\JUDQWHG
FRQVWLWXWLRQDOO\ FRQGLWLRQ WKH DZDUG RI D FLW\ WRZLQJ FRQWUDFW WR DQ
LQGHSHQGHQW FRQWUDFWRU RQ WKH EDVLV RI SROLWLFDO DIILOLDWLRQ        ,G DW 
7KH &RXUW GLG QRW GLUHFWO\ DGGUHVV WKH VLWXDWLRQ SUHVHQWHG E\ WKH LQVWDQW          WR WKH VWDWH SROLFH FRPPLVVLRQHU XQGHU .HQWXFN\ ODZ
FDVH EHFDXVH WKH SODLQWLII LQ 2¶+DUH ZDV FOHDUO\ QRW D SROLF\PDNLQJ RU             LQGLFDWHVWKDWSODLQWLIIFOHDUO\IDOOVZLWKLQFDWHJRU\RQHDQG
FRQILGHQWLDO HPSOR\HH    $V ZH GLVFXVV LQ PRUH GHWDLO EHORZ WKH UXOH ZH          WKHUHIRUHWKDWWKHH[FHSWLRQDSSOLHVLQWKLVFDVH
DGRSW WRGD\ LV FRQVLVWHQW ZLWK WKH &RXUW¶V VWDWHPHQWV LQ 2¶+DUH EHFDXVH
ZH KROG WKDW WKH 3LFNHULQJ EDODQFH DSSOLHV WR WKHVH PL[HG FDVHV EXW WKDW
                                                                                     .HQWXFN\ODZSURYLGHVWKDWWKHSROLFHFRPPLVVLRQHULVD
                                                                                   PHPEHURIWKHJRYHUQRU¶VFDELQHWDQG³WKH KHDGDQGFKLHI
WKH EDODQFH IDYRUV WKH JRYHUQPHQW DV D PDWWHU RI ODZ LQ D VSHFLILF VXEVHW
RI WKHP LH ZKHUH WKH HPSOR\HH VSHDNV RQ SROLWLFDO RU SROLF\UHODWHG
LVVXHV                                                                            H[HFXWLYH RIILFHU RI WKH GHSDUWPHQW´  .56  $
         5RVHY6WHSKHQV                                              1R          1R                               5RVHY6WHSKHQV        

RQSROLWLFDORUSROLF\LVVXHVHQVXUHVWKDWWKHFRQWHQWRIWKH                                 SROLF\PDNHUDQGWKHUHIRUHWKDWWKH3LFNHULQJEDODQFHEHJLQV
HPSOR\HH¶V VSHHFK GLUHFWO\ LPSOLFDWHV WKH OR\DOW\                                        WRIDYRUWKHJRYHUQPHQWLWKDVUHMHFWHGWKHDSSOLFDWLRQRIWKH
UHTXLUHPHQWVRIWKHSRVLWLRQDQGWKXVZLOODGYHUVHO\DIIHFWD                                 SROLF\PDNLQJ H[FHSWLRQ ZKHUH WKH WHUPLQDWLRQ LV EDVHG RQ
FHQWUDODVSHFWRIWKHZRUNLQJUHODWLRQVKLSLQDOOFDVHV7KLV                               VSHHFKUDWKHUWKDQSROLWLFDODIILOLDWLRQ0F(YR\Y6SHQFHU
UHQGHUV WKH IDFWLQWHQVLYH LQTXLU\ QRUPDOO\ UHTXLUHG E\                                 )GG&LU
3LFNHULQJXQQHFHVVDU\EHFDXVHXQGHUWKHVHFLUFXPVWDQFHVLW
LVDSSURSULDWHWRSUHVXPHWKDWWKHJRYHUQPHQW¶VLQWHUHVWLQ                                      7KHVHFRQGDSSURDFKZKLFKLVWDNHQE\WKH)LUVW6HYHQWK
HIILFLHQF\ZLOOSUHGRPLQDWH                                                                DQG7HQWK&LUFXLWVDSSOLHVWKHH[FHSWLRQLQVLWXDWLRQVZKHUH
                                                                                              WKHHPSOR\HH¶VVSHHFKUHODWHVWRHLWKHUKLVSROLWLFDODIILOLDWLRQ
  ,QVKRUWWKHUXOHZHDGRSWWRGD\VLPSO\UHFRJQL]HVWKHIDFW                                RUVXEVWDQWLYHSROLF\YLHZV%DUNHUY&LW\RI'HODZDUH&LW\
WKDW LW LV LQVXERUGLQDWLRQ IRU DQ HPSOR\HH ZKRVH SRVLWLRQ                             )GWK&LU%RQGVY0LOZDXNHH
UHTXLUHVOR\DOW\WRVSHDNRQMREUHODWHGLVVXHVLQDPDQQHU                                   &RXQW\)GWK&LU)O\QQY&LW\RI
FRQWUDU\WRWKHSRVLWLRQRIKLVHPSOR\HUDQGDVWKH6XSUHPH                                 %RVWRQ  )G   VW &LU   7KLV DSSURDFK
&RXUWKDVUHFRJQL]HG³HPSOR\HHVPD\DOZD\VEHGLVFKDUJHG                                     UHFRJQL]HVWKHLQKHUHQWLQFRQVLVWHQF\LQDUXOHWKDWSURWHFWVD
IRUJRRGFDXVHVXFKDVLQVXERUGLQDWLRQ´(OURG                                  SROLF\PDNLQJHPSOR\HHZKRRYHUWO\H[SUHVVHVKLVGLVOR\DOW\
86DW,QWKLVVLWXDWLRQDQLQGLYLGXDOL]HGEDODQFLQJRI                                ZKLOH GHQ\LQJ WKDW VDPH SURWHFWLRQ WR RQH ZKR PHUHO\
LQWHUHVWVLVXQQHFHVVDU\                                                                     EHORQJV WR D GLIIHUHQW SROLWLFDO SDUW\  6HH HJ 9DUJDV
                                                                                              +DUULVRQY5DFLQH8QLILHG6FK'LVW)G
  % $SSOLFDWLRQRIWKH(OURG%UDQWL([FHSWLRQ                                                WK&LUVWDWLQJWKDWLWZRXOGEHD³VWUDQJHUXOH´WKDW
                                                                                              SURWHFWV DFWXDO DWWDFNV E\ SROLF\PDNLQJ HPSOR\HHV EXW QRW
  +DYLQJGHWHUPLQHGWKDWWKH(OURG%UDQWLH[FHSWLRQDSSOLHV                                   PHUHDIILOLDWLRQLQWKH³ZURQJSDUW\´LQWHUQDOTXRWDWLRQVDQG
WRWKHGLVFKDUJHRIDSROLF\PDNLQJRUFRQILGHQWLDOHPSOR\HH                                   FLWDWLRQVRPLWWHG7KHVHFRXUWVOLPLWWKHDSSOLFDWLRQRIWKH
RQWKHEDVLVRIVSHHFKWKHUHPDLQLQJTXHVWLRQVZHDGGUHVVDUH                                H[FHSWLRQ KRZHYHU RXW RI FRQFHUQ WKDW WKH UDWLRQDOH
ZKHWKHU SODLQWLII RFFXSLHG D SROLF\PDNLQJ RU FRQILGHQWLDO                               XQGHUO\LQJ LW LV LQDSSOLFDEOH WR VLWXDWLRQV ZKHUH DQ
SRVLWLRQ DQG ZKHWKHU WKH PHPRUDQGXP DW LVVXH DGGUHVVHG                                 HPSOR\HH¶VVSHHFKGRHVQRWLQYROYHSROLWLFDORUSROLF\LVVXHV
PDWWHUVUHODWHGWRSROLWLFVRUSROLF\                                                      ,GDWQRWLQJWKDWWKHDVVXPSWLRQRIGLVUXSWLRQLQWKH
                                                                                              HIILFLHQWIXQFWLRQLQJRIJRYHUQPHQWGRHVQRWDSSO\ZKHUHWKH
  7KH 6XSUHPH &RXUW LQ %UDQWL VHW RXW WKH VWDQGDUG IRU                               HPSOR\HH¶VVSHHFKGRHVQRWLPSDFWKLVRIILFLDOGXWLHV
GHWHUPLQLQJWRZKDWSRVLWLRQVWKHH[FHSWLRQDSSOLHV
                                                                                                7KHILQDODSSURDFKWDNHQE\WKH1LQWK&LUFXLWDSSOLHVWKH
  >7@KH XOWLPDWH LQTXLU\ LV QRW ZKHWKHU WKH ODEHO                                      H[FHSWLRQ LQ DOO VLWXDWLRQV ZKHUH WKH HPSOR\HH LV DW WKH
  ³SROLF\PDNHU´RU³FRQILGHQWLDO´ILWVDSDUWLFXODUSRVLWLRQ                                 SROLF\PDNLQJ OHYHO  6HH )D]LR Y &LW\ DQG &RXQW\ RI 6DQ
  UDWKHUWKHTXHVWLRQLVZKHWKHUWKHKLULQJDXWKRULW\FDQ                                    )UDQFLVFR)GWK&LU8QGHUWKLV
                                                                                              DSSURDFKDFRXUWILUVWGHWHUPLQHVZKHWKHUWKHHPSOR\HHLVLQ
                                                                                             DSROLF\PDNLQJRUFRQILGHQWLDOSRVLWLRQDQGWKDWLQTXLU\LV
       :H GR QRW DGRSW WKH EURDGHU SRVLWLRQ RI WKH 1LQWK &LUFXLW SUHFLVHO\                    ³GLVSRVLWLYH RI DQ\ )LUVW $PHQGPHQW UHWDOLDWLRQ FODLP´
EHFDXVH LW LV QRW QHFHVVDULO\ WKH FDVH WKDW WKH JRYHUQPHQW¶V LQWHUHVW DV
                                                                                              %LJJVY%HVW%HVW	.UHLJHU)GWK&LU
HPSOR\HU ZLOO RXWZHLJK WKH HPSOR\HH¶V IUHH VSHHFK ULJKWV LQ DOO FDVHV
7KLV       UHVWULFWLRQ   LV   QHFHVVDU\   EHFDXVH   LW   LV   SRVVLEOH   WR   FRQFHLYH   RI
                                                                                              
VLWXDWLRQV ZKHUH WKH JRYHUQPHQW PLJKW WHUPLQDWH DQ HPSOR\HH IRU VSHHFK
FRPSOHWHO\ XQUHODWHG WR WKH ZRUNLQJ UHODWLRQVKLS DQG WKXV ZRXOG ODFN WKH
MXVWLILFDWLRQ WKDW WKH VSHHFK LPSDFWHG WKH HIILFLHQW RSHUDWLRQ RI WKH RIILFH
      5RVHY6WHSKHQV                                1R     1R                                             5RVHY6WHSKHQV                 

   :HDGRSWDQDSSURDFKVLPLODUWRWKDWRIWKH)LUVW6HYHQWK            VHULRXVO\ XQGHUPLQH WKH HIIHFWLYHQHVV RI WKH ZRUNLQJ
DQG7HQWK&LUFXLWVDQGKROGWKDWZKHUHDQHPSOR\HHLVLQD              UHODWLRQVKLSEHWZHHQWKHPFDQDOVREHLPDJLQHG
SROLF\PDNLQJRUFRQILGHQWLDOSRVLWLRQDQGLVWHUPLQDWHGIRU
VSHHFKUHODWHGWRKLVSROLWLFDORUSROLF\YLHZVWKH3LFNHULQJ         ,G,QRWKHUZRUGVWKHJRYHUQPHQW¶VLQWHUHVWLQDSSRLQWLQJ
EDODQFHIDYRUVWKHJRYHUQPHQWDVDPDWWHURIODZ7KLVUXOH           SROLWLFDOO\OR\DOHPSOR\HHVWRFHUWDLQSRVLWLRQVFRQYHUJHVZLWK
IORZVORJLFDOO\IURPWKH6XSUHPH&RXUW¶VUHFRJQLWLRQLQWKH           LWVLQWHUHVWLQRSHUDWLQJDQHIILFLHQWZRUNSODFHZKHQGHDOLQJ
SROLWLFDOSDWURQDJHFDVHVWKDWWKHJRYHUQPHQWKDVDOHJLWLPDWH         ZLWK SROLF\PDNLQJ HPSOR\HHV EHFDXVH OR\DOW\ E\ WKRVH
LQWHUHVWLQVHFXULQJHPSOR\HHVZKRZLOOOR\DOO\LPSOHPHQWLWV          HPSOR\HHV LV DQ HVVHQWLDO UHTXLUHPHQW     IRU WKH HIILFLHQW
SROLFLHV6HH5XWDQY5HSXEOLFDQ3DUW\RI,OOLQRLV86         IXQFWLRQLQJ RI WKH ZRUNSODFH  $FFRUGLQJO\ ZKHQ DQ
    3HUPLWWLQJ WKH JRYHUQPHQW WR GLVPLVV           HPSOR\HHRFFXSLHVDSRVLWLRQIRUZKLFKSROLWLFDOOR\DOW\LVD
HPSOR\HHVZKRIDOOZLWKLQWKHSROLF\PDNLQJRUFRQILGHQWLDO             OHJLWLPDWHFULWHULRQWKHQDWXUHRIWKHSRVLWLRQLWVHOIZHLJKWV
FDWHJRULHVZKHQWKH\YRLFHRSLQLRQVRQSROLWLFDORUSROLF\            WKH EDODQFH LQ IDYRU RI WKH JRYHUQPHQW  6HH 5DQNLQ Y
UHODWHG LVVXHV LV DQ DSSURSULDWH PHDQV RI SURPRWLQJ WKDW       0F3KHUVRQ86VWDWLQJWKDWZKHWKHU
LQWHUHVWEHFDXVHWKHJRYHUQPHQWDOUHDG\HQMR\VWKHULJKWWR            WKH VWDWHPHQW ³KDV D GHWULPHQWDO LPSDFW RQ FORVH ZRUNLQJ
FKRRVH RU GLVPLVV WKRVH HPSOR\HHV RQ WKH EDVLV RI WKHLU       UHODWLRQVKLSVIRUZKLFKSHUVRQDOOR\DOW\DQGFRQILGHQFHDUH
SROLWLFDOYLHZV6HHLG$VQRWHGDERYHLWZRXOGPDNHOLWWOH        QHFHVVDU\´ LV D ³SHUWLQHQW FRQVLGHUDWLRQ´ LQ WKH
VHQVH WR SHUPLW WKH JRYHUQPHQW WR SUHHPSWLYHO\ GLVPLVV          3LFNHULQJEDODQFHVHHDOVR0F(YR\)GDWQRWLQJ
HPSOR\HHV RQ WKH EDVLV RI SROLWLFDO DIILOLDWLRQ DORQH ZKLOH   WKDW DQ HPSOR\HH¶V UROH DV D SROLF\PDNHU QRUPDOO\ ZHLJKV
UHVWULFWLQJLWVDELOLW\WRUHVSRQGWRDQRYHUWDFWRIGLVOR\DOW\E\    ³KHDYLO\´RQWKHJRYHUQPHQW¶VVLGHRIWKH3LFNHULQJEDODQFH
DQHPSOR\HHLQWKHVDPHSRVLWLRQ
                                                                         :KHQ VXFK DQ HPSOR\HH VSHDNV LQ D PDQQHU WKDW
  ,QDGGLWLRQWKLVUXOHLVFRQVLVWHQWZLWKWKHEDODQFHVWUXFNE\      XQGHUPLQHV WKH WUXVW DQG FRQILGHQFH WKDW DUH FHQWUDO WR KLV
WKH&RXUWLQ3LFNHULQJEHWZHHQWKHJRYHUQPHQW¶VLQWHUHVWDV            SRVLWLRQ WKH EDODQFH GHILQLWLYHO\ WLSV LQ WKH JRYHUQPHQW¶V
DQHPSOR\HULQDQHIIHFWLYHDQGHIILFLHQWZRUNSODFHDQGWKH            IDYRU EHFDXVH DQ RYHUW DFW RI GLVOR\DOW\ QHFHVVDULO\ FDXVHV
LQGLYLGXDOHPSOR\HH¶VULJKWWRVSHDNDVDFLWL]HQRQPDWWHUVRI        VLJQLILFDQWGLVUXSWLRQLQWKHZRUNLQJUHODWLRQVKLSEHWZHHQD
SXEOLF FRQFHUQ 7KH &RXUW UHFRJQL]HG LQ 3LFNHULQJ WKDW          FRQILGHQWLDOHPSOR\HHDQGKLVVXSHULRUV6HH3LFNHULQJ
GLVPLVVDORIDQHPSOR\HHLQDSRVLWLRQZKLFKUHTXLUHVOR\DOW\          86 DW  Q  7KH DGGLWLRQDO UHVWULFWLRQ WKDW WKLV
RU FRQILGHQWLDOLW\ ZRXOG LPSOLFDWH ³VLJQLILFDQWO\ GLIIHUHQW       SUHVXPSWLRQDSSOLHVRQO\WRFDVHVZKHUHWKHHPSOR\HHVSHDNV
FRQVLGHUDWLRQV´WKDQWKRVHSUHVHQWLQWKHGLVFKDUJHRIDORZHU
OHYHOSXEOLFHPSOR\HH86DWQ6SHFLILFDOO\WKH
&RXUWVWDWHGWKDW                                                         
                                                                            ,Q   WKLV   UHVSHFW    ZH   QRWH   WKDW   WKH   &RXUW   LQ   (OURG     UHMHFWHG    WKH


    ,W LV SRVVLEOH WR FRQFHLYH RI VRPH SRVLWLRQV LQ SXEOLF    JRYHUQPHQW¶V      DUJXPHQW       WKDW   SDWURQDJH      GLVPLVVDOV      RI
                                                                       HPSOR\HHV ZHUH MXVWLILHG E\ WKH QHHG IRU HIILFLHQF\ VWDWLQJ WKDW ³>W@KH
                                                                                                                                                    ORZHUOHYHO


    HPSOR\PHQWLQZKLFKWKHQHHGIRUFRQILGHQWLDOLW\LVVR             LQHIILFLHQF\ UHVXOWLQJ IURP WKH ZKROHVDOH UHSODFHPHQW RI ODUJH QXPEHUV
    JUHDW WKDW HYHQ FRPSOHWHO\ FRUUHFW SXEOLF VWDWHPHQWV         RI SXEOLF HPSOR\HHV HYHU\ WLPH SROLWLFDO RIILFH FKDQJHV KDQGV EHOLHV WKLV

    PLJKW IXUQLVK D SHUPLVVLEOH JURXQG IRU GLVPLVVDO            MXVWLILFDWLRQ´  86 DW  +RZHYHU LW QHYHUWKHOHVV GHWHUPLQHG WKDW

    /LNHZLVHSRVLWLRQVLQSXEOLFHPSOR\PHQWLQZKLFKWKH              WKH JRYHUQPHQW¶V LQWHUHVW LQ VHFXULQJ OR\DO HPSOR\HHV ZDV VXIILFLHQW LQ

    UHODWLRQVKLSEHWZHHQVXSHULRUDQGVXERUGLQDWHLVRIVXFK           LWVHOI WR MXVWLI\ WKH SUDFWLFH IRU SROLF\PDNLQJ DQG FRQILGHQWLDO HPSOR\HHV
                                                                       ,G DW  7KH VLWXDWLRQ SUHVHQWHG E\ WKH LQVWDQW FDVH LPSOLFDWHV ERWK WKH
    D SHUVRQDO DQG LQWLPDWH QDWXUH WKDW FHUWDLQ IRUPV RI       JRYHUQPHQW¶V     LQWHUHVW   LQ   OR\DOW\   DQG   LWV   LQWHUHVW   LQ   HIILFLHQF\      DQG
    SXEOLFFULWLFLVPRIWKHVXSHULRUE\WKHVXERUGLQDWHZRXOG          WKHUHIRUH SURYLGHV DQ       HYHQ VWURQJHU MXVWLILFDWLRQ IRU SHUPLWWLQJ WKH
                                                                       JRYHUQPHQW IOH[LELOLW\ WKDQ WKH SXUH SDWURQDJH GLVPLVVDO FDVH